Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-10,13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2014/0031991 A1) in view of Das et al. (US 2011/0211444 A1)

Regarding Claim 1, Bergman teaches, A method of operating a climate control system for an indoor space, the method comprising:
(a) establishing a connection between a portable device and a system hub of the climate control system along a first signal pathway extending between the portable device and the system hub, wherein at least a portion of the first signal pathway comprises a short-range radio connection between the portable device and a first component of the climate control system;([0029]- FIG. 3 is a schematic view of an illustrative HVAC controller-18 that may be accessed and/or controlled from a remote location over the first network 54(=first pathway). First network-54 connected via 1st communication port-52(=first component) -part of HVAC controller 18. (FIG. 2) using a mobile wireless device 62 such as, for example, a Smartphone, a PDA, a tablet computera first wireless network 104 may be established between the HVAC controller 18 and a wireless device 62(=portable device). [0025]- first network 54 may be a wireless local area network (LAN) (=short range radio), and the second network 58 (when provided) may be a wide area network or global network (WAN) including, for example, the Internet);
(b) monitoring one or more parameters of the first signal pathway and one or more parameters of a second signal pathway extending between the portable device and the system hub, wherein at least a portion of the second signal pathway comprises a short-range radio connection between the portable device and a second component of the climate control system; and (Fig 2 and [0041]-Additionally, the HVAC controller 18 may be configured to connect to a second wireless network 58. Second network-58(=second signal pathway) connected via 2nd communication port-56(=second component) -part of HVAC controller 18(=hub). [0027]- the mobile wireless devices 62 are configured to communicate wirelessly over the first network 54 and/or second network 58 with the HVAC controller 18 via one or more wireless communication protocols including, but not limited to, cellular communication, Bluetooth (=second network using short range radio).
[0028]- Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58(=monitor parameters over second signal pathway).
[0036]- the virtual user interface 68 may be accessed over the first network 54 using a mobile wireless device 62. processor 64 may be configured to display information relevant to the current operating status of the HVAC system 4 including the current operating mode (=monitor parameters of first signal pathway));
wherein the second component is connected to the first component by a wired communication bus of the climate control system and wherein at least a portion of the communication bus is disposed in the indoor space. ([0025]- As shown in FIG. 2, the HVAC controller 18 may include a first communications port 52 for communicating over a first network 54, and in Some cases, a second communications port 56 for communicating over a second network 58. Since they are housed in same module, 52 and 56 are wired connection. [0020]- The one or more HVAC controllers 18 modulate the flow of air from the one or more HVAC components to an appropriate room and/or Zone in the building or other structure (=HVAC controller located indoor));
Bergman does not teach, (c) re-routing the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway; 
 Das teaches, (c) re-routing the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway; (Fig1 shows mobile device-101(=portable device) connected to overlay network-102(=hub) using first RAT-104 and second RAT-106) where RAT can be BLUETOOTH short range wireless connectivity [0034]. Fig 9 and [0090]- Means 904 are provided for communicating with an overlay network from a first node via an original communication interface utilizing a first radio access technology. Means 906 are provided for finding a backup communication interface via a second radio access technology. Means 908 are provided for connecting to a neighbor node in the overlay network via the backup communication interface. [0054]- For example, the disruption can be an unavailable original communication interface, a data capacity of the original communication interface below a minimum threshold value, or an error rate of the original communication interface above a maximum threshold value (=response to change in parameters)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Bergman, re-routing the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 2, Bergman does not teach, the method of claim 1, wherein: 
the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway;  the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and comprises re-routing the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway.
Das teaches, the method of claim 1, wherein: 
the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway;  the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and ([0055]- In other aspects, by virtue of the foregoing, the mobile device 101 can exploit differences in the two radio access technologies, such as coverage area, cost of resources, capacity, Quality of Service (QoS), availability, etc., to switch between the communication interfaces for interactions with the overlay network 102. To that end, the mobile device 101 can determine a preference 115 for one of the two radio access technologies 104,106(=QOS parameters for first and second networks) and trigger a switch);
 (c) comprises re-routing the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway. ([0055]- In other aspects, by virtue of the foregoing, the mobile device 101 can exploit differences in the two radio access technologies, such as coverage area, cost of resources, capacity, Quality of Service (QoS), availability, etc., to switch between the communication interfaces for interactions with the overlay network 102). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman, the method of claim 1, wherein: 
the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway;  the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and comprises re-routing the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 4, Bergman teaches, the method of claim 1, wherein (a) comprises: (a1) transmitting a connection request comprising a predefined code between a system hub of the climate control system and the portable device, and wherein at least one of the portable device and the system hub establishes the connection between the portable device and the system hub in response to the system hub validating the predefined code. ([0043]- In some cases, the HVAC controller 18 may be programmed to receive one or more access parameters for accessing the second wireless network 108 over the first wireless network 104 from the user's wireless device 62. The one or more access parameters may include a service set identifier (SSID) for the second wireless network 108 and/or passcode required to gain access to the second wireless network 108).

Regarding Claim 5, Bergman does not teach, the method of claim 1, wherein the connection between the system hub and the portable device is established automatically in response to one of the parameters of the first signal pathway exceeding a predefined threshold.
Das teaches, the method of claim 1, wherein the connection between the system hub and the portable device is established automatically in response to one of the parameters of the first signal pathway exceeding a predefined threshold. ([0054]- when both connections are maintained continuously, the mobile device 101 and the over lay network 102 experience a robust connection that can be maintained even if one of the connections is lost, as depicted at 114. The disruption can be or an error rate of the original communication interface above a maximum threshold value).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman, the method of claim 1, wherein the connection between the system hub and the portable device is established automatically in response to one of the parameters of the first signal pathway exceeding a predefined threshold as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 6, Bergman teaches, the method of claim 1, wherein: the first component comprises an outdoor unit of the climate control system, wherein the outdoor unit comprises an outdoor controller in wired communication with the system hub via the communication bus; ([0031]- The HVAC controller may communicate with a temperature sensor and/or humidity sensor located outside of the building or structure for sensing an outdoor temperature and/ or humidity if desired).
and the second component comprises an indoor unit of the climate control system, wherein the indoor unit comprises an indoor controller in wired communication with the system hub via the communication bus. [0020]- The one or more HVAC controllers 18 modulate the flow of air from the one or more HVAC components to an appropriate room and/or Zone in the building or other structure (=HVAC controller located indoor));

Regarding Claim 7, Bergman teaches, the method of claim 1, wherein at least a portion of both the first signal pathway and the second signal pathway comprises at least a portion of the communication bus. ([0041]- In some cases, the first wireless network 104 and the second wireless network 108 are both WiFi wireless networks. In other cases, the first wireless network 104 may be a bluetooth wireless network and the second wireless network 108 may be a WiFi wireless network).

Regarding Claim 8, Bergman teaches, the method of claim 1, wherein the system hub comprises the first component or the second component. ([0025]- the HVAC controller 18 may include a first com communications port 52(=first component) for communicating over a first network 54, and in Some cases, a second communications port 56(=second component) for communicating over a second network 58).

Regarding Claim 9, Bergman teaches, the method of claim 1, further comprising: 
(d) receiving a request for information pertaining to at least one of the first component and the second component at a system hub of the climate control system; ([0037]- user inputs include any changes to the existing control algorithm including any temperature set point changes, and/or changes to a user's profile, the external web server may update the control algorithm, as applicable, and transmit at least a portion of the updated control algorithm over the Second network 58 to the HVAC controller 18 (=receive request for information)where it is received via the second port 56);
(e) accessing the requested information from a database stored in a memory of the system hub which comprises information related to both the first component and the second component; ([0037]- and transmit at least a portion of the updated control algorithm over the Second network 58 to the HVAC controller 18 where it is received via the second port 56 and may be stored in the memory);
(f) transmitting the requested information directly from at least one of the first component and the second component to the portable device; and ([0036]- Through the one or more web pages, the processor 64 may be configured to display information relevant to the current operating status of the HVAC system 4 including the current operating mode, temperature set point, actual temperature within the building, outside temperature, outside humidity and/or the like);
(g) transmitting the requested information from the portable device to a communication network. ([0037]- virtual user interface 68 may include one or more web pages that are broadcasted over the second network 58 (e.g. WAN or the Internet) by an external web server (e.g. web server 66) (=communication network).

Regarding Claim 10, Bergman teaches, the method of claim 1, wherein: (a) comprises:
 (a1) establishing a short-range radio connection between the portable device and both the first component along the first signal pathway and the second component along the second signal pathway; and ([0025]- As shown in FIG. 2, the HVAC controller 18 may include a first communications port 52 for communicating over a first network 54, and in Some cases, a second communications port 56 for communicating over a second network 58. [0027]- the mobile wireless devices 62 are configured to communicate wirelessly over the first network 54 and/or second network 58 with the HVAC controller 18 via one or more wireless communication protocols including, but not limited to, cellular communication, Bluetooth (=second network using short range radio);
(a2) designating the connection between the portable device and the system hub along the first signal pathway as active for transferring data between the portable device and the system hub; ([0029]- the HVAC controller 18 may include a first communications port 52 for communicating over a first network);
Bergman does not teach, (c) comprises: (c1) re-routing the active designation from the first signal pathway to the second signal pathway
Das teaches, (c) comprises: (c1) re-routing the active designation from the first signal pathway to the second signal pathway. (Fig 9 and [0090]- Means 906 are provided for finding a backup communication interface via a second radio access technology. Means 908 are provided for connecting to a neighbor node in the overlay network via the backup communication interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman, comprises: (c1) re-routing the active designation from the first signal pathway to the second signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 13, Bergman teaches, The method of claim 1, further comprising: (d) broadcasting radio frequency (RF) signals from the first component and the second component, wherein the RF signals broadcasted from the first component and the second component each comprise a shared identifier.([0043]- In some cases, the HVAC controller 18 may be programmed to receive one or more access parameters for accessing the second wireless network 108 over the first wireless network 104 from the user's wireless device 62. The one or more access parameters may include a service set identifier (SSID) for the second wireless network 108 and/or passcode required to gain access to the second wireless network 108).

Regarding Claim 14, Bergman teaches, A climate control system for an indoor space, the climate control system comprising (Fig2 shows climate control system including thermostat-18 and first network 54 connected to first component-52 and second network 58 connected to second component-56 as shown in Fig3)
 a plurality of components comprising a system hub of the climate control system and at least one of an indoor unit and an outdoor unit of the climate control system, wherein the system hub is connected to at least one other component of the plurality of components by a wired communication bus of the climate control system which is at least partially disposed in the indoor space; and 
a non-transitory machine-readable medium including instructions that, when ([0031]- The HVAC controller may communicate with a temperature sensor and/or humidity sensor located outside of the building or structure for sensing an outdoor temperature and/ or humidity if desired). [0020]- The one or more HVAC controllers 18 modulate the flow of air from the one or more HVAC components to an appropriate room and/or Zone in the building or other structure (=HVAC controller located indoor));
and a non-transitory machine-readable medium including instructions that, when executed by a processor, cause the processor to: establish a connection between a portable device and the system hub along a first signal pathway extending between the portable device and the system hub, wherein at least a portion of the first signal pathway comprises a short-range radio connection between the portable device and a first component of the plurality of components, wherein the first component comprises at least one of the system hub, the indoor unit, and the outdoor unit; 40Atty. Docket No. 4236-22300(0029]- FIG. 3 is a schematic view of an illustrative HVAC controller-18 that may be accessed and/or controlled from a remote location over the first network 54(=first pathway). First network-54 connected via 1st communication port-52(=first component) -part of HVAC controller 18. (FIG. 2) using a mobile wireless device 62 such as, for example, a Smartphone, a PDA, a tablet computer a first wireless network 104 may be established between the HVAC controller 18 and a wireless device 62(=portable device). [0025]- first network 54 may be a wireless local area network (LAN) (=short range radio), and the second network 58 (when provided) may be a wide area network or global network (WAN) including, for example, the Internet);
monitor one or more parameters of the first signal pathway and one or more parameters of a second signal pathway extending between the portable device and the system hub, wherein at least a portion of the second signal pathway comprises a short-range radio connection between the portable device and a second component of the plurality of components, wherein the second component comprises at least one of the system hub, the indoor unit, and the outdoor unit; and (Fig 2 and [0041]-Additionally, the HVAC controller 18 may be configured to connect to a second wireless network 58. Second network-58(=second signal pathway) connected via 2nd communication port-56(=second component) -part of HVAC controller 18(=hub). [0027]- the mobile wireless devices 62 are configured to communicate wirelessly over the first network 54 and/or second network 58 with the HVAC controller 18 via one or more wireless communication protocols including, but not limited to, cellular communication, Bluetooth (=second network using short range radio).[0028]- Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58(=monitor parameters over second signal pathway).
[0036]- the virtual user interface 68 may be accessed over the first network 54 using a mobile wireless device 62. processor 64 may be configured to display information relevant to the current operating status of the HVAC system 4 including the current operating mode (=monitor parameters of first signal pathway));
Bergman does not teach, re-route the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway.
Das teaches, re-route the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway. (Fig1 shows mobile device-101(=portable device) connected to overlay network-102(=hub) using first RAT-104 and second RAT-106) where RAT can be BLUETOOTH short range wireless connectivity [0034]. Fig 9 and [0090]- Means 904 are provided for communicating with an overlay network from a first node via an original communication interface utilizing a first radio access technology. Means 906 are provided for finding a backup communication interface via a second radio access technology. Means 908 are provided for connecting to a neighbor node in the overlay network via the backup communication interface. [0054]- For example, the disruption can be an unavailable original communication interface, a data capacity of the original communication interface below a minimum threshold value, or an error rate of the original communication interface above a maximum threshold value (=response to change in parameters)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Bergman, re-route the connection between the portable device and the system hub from the first signal pathway to the second signal pathway in response to a change in at least one of the parameters of at least one of the first signal pathway and the second signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 15, Bergman teaches, the climate system of claim 14, wherein the system hub comprises the non- transitory machine-readable medium. (Fig 3 shows system hub-18 comprising processor and memory)

Regarding Claim 16, Bergman does not teach, The climate control system of claim 14, wherein: 
the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway; the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and the instructions, when executed by the processor, cause the processor to re- route the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway.
Das teaches, The climate control system of claim 14, wherein: the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway; the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and ([0055]- In other aspects, by virtue of the foregoing, the mobile device 101 can exploit differences in the two radio access technologies, such as coverage area, cost of resources, capacity, Quality of Service (QoS), availability, etc., to switch between the communication interfaces for interactions with the overlay network 102. To that end, the mobile device 101 can determine a preference 115 for one of the two radio access technologies 104,106(=QOS parameters for first and second networks) and trigger a switch);
the instructions, when executed by the processor, cause the processor to re- route the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway ([0055]- In other aspects, by virtue of the foregoing, the mobile device 101 can exploit differences in the two radio access technologies, such as coverage area, cost of resources, capacity, Quality of Service (QoS), availability, etc., to switch between the communication interfaces for interactions with the overlay network 102. 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman The climate control system of claim 14, wherein: the one or more parameters of the first signal pathway comprises at least one of a signal quality and a data throughput of the first signal pathway; the one or more parameters of the second signal pathway comprises at least one of a signal quality and a data throughput of the second signal pathway; and the instructions, when executed by the processor, cause the processor to re- route the connection between the portable device and system hub from the first signal pathway to the second signal pathway in response to at least one of the signal quality and the data throughput of the second signal pathway surpassing the signal quality and the data throughput of the first signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Regarding Claim 17, Bergman teaches, The climate control system of claim 14, wherein the instructions, when executed by the processor, cause the processor to: transmit a connection request comprising a predefined code between the 41Atty. Docket No. 4236-22300 portable device and the system hub; and establish the connection between the portable device and the system hub in response to the system hub validating the predefined code. ([0043]- In some cases, the HVAC controller 18 may be programmed to receive one or more access parameters for accessing the second wireless network 108 over the first wireless network 104 from the user's wireless device 62. g or structure in which the HVAC controller 18 is installed. The one or more access parameters may include a service set identifier (SSID) for the second wireless network 108 and/or passcode required to gain access to the second wireless network 108).

Regarding Claim 18, Bergman teaches, The climate control system of claim 14, wherein the system hub is configured to: receive a request for information from the portable device pertaining to at least one of the first component and the second component; ([0037]- user inputs include any changes to the existing control algorithm including any temperature set point changes, and/or changes to a user's profile, the external web server may update the control algorithm, as applicable, and transmit at least a portion of the updated control algorithm over the Second network 58 to the HVAC controller 18 (=receive request for information)where it is received via the second port 56);
access the requested information from a database stored in a memory of the system hub which comprises information related to both the first component and the second component; and ([0037]- and transmit at least a portion of the updated control algorithm over the Second network 58 to the HVAC controller 18 where it is received via the second port 56 and may be stored in the memory);
transmit the requested information to the portable device via at least one of the first component and the second component. Through the one or more web pages, the processor 64 may be configured to display information relevant to the current operating status of the HVAC system 4 including the current operating mode, temperature set point, actual temperature within the building, outside temperature, outside humidity and/or the like);

Regarding Claim 19, Bergman teaches, The climate control system of claim 14, wherein the instructions, when executed by the processor, cause the processor to: establish a short-range radio connection between the portable device and the first component along the first signal pathway and the second component along the second signal pathway; ([0025]- As shown in FIG. 2, the HVAC controller 18 may include a first communications port 52 for communicating over a first network 54, and in Some cases, a second communications port 56 for communicating over a second network 58. [0027]- the mobile wireless devices 62 are configured to communicate wirelessly over the first network 54 and/or second network 58 with the HVAC controller 18 via one or more wireless communication protocols including, but not limited to, cellular communication, Bluetooth (=second network using short range radio);
designate the radio connection between the portable device and the system hub along the first signal pathway as active for transferring data between the portable device and the system hub; and ([0029]- the HVAC controller 18 may include a first communications port 52 for communicating over a first network);
Bergman does not teach, re-route the active designation from first signal pathway to the second signal pathway.
Das teaches, re-route the active designation from first signal pathway to the second signal pathway (Fig 9 and [0090]- Means 906 are provided for finding a backup communication interface via a second radio access technology. Means 908 are provided for connecting to a neighbor node in the overlay network via the backup communication interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman, re-route the active designation from first signal pathway to the second signal pathway as taught by Das to select a signal pathway that has better metrics for communication.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2014/0031991 A1) in view of Das et al. (US 2011/0211444 A1)
in further view of “SeamBlue: Seamless Bluetooth Low Energy Connection Migration for Unmodified IoT Devices” (hereinafter “NPL-1”)

Regarding Claim 11, Bergman in view of Das teaches, the method of claim 10, wherein the radio connection between the portable device and the first component and the radio connection between the portable device and the second component each comprises a Bluetooth Low Energy (BLE) radio link. ([0041]- In some cases, the first wireless network 104 and the second wireless network 108 are both WiFi wireless networks. In other cases, the first wireless network 104 may be a bluetooth wireless network and the second wireless network 108 may be a WiFi wireless network).
Bergman in view of Das does not teach, the method of claim 10, wherein the radio connection between the portable device and the first component and the radio connection between the portable device and the second component each comprises a Bluetooth Low Energy (BLE) radio link.
NPL-1 teaches, the method of claim 10, wherein the radio connection between the portable device and the first component and the radio connection between the portable device and the second component each comprises a Bluetooth Low Energy (BLE) radio link (Page-132,Para3-For instance, if a personal smartphone is used as a gateway for the IoT devices deployed for a home automation system, BLE-enabled IoT devices may get disconnected when the smartphone is taken outside of the home).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman in view of Das, the method of claim 10, wherein the radio connection between the portable device and the first component and the radio connection between the portable device and the second component each comprises a Bluetooth Low Energy (BLE) radio link as taught by NPL-1 to select BLE for IoT devices in home climate control systems for low power.

Claim(s) 12,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2014/0031991 A1) in view of Das et al. (US 2011/0211444 A1) in further view of Crosbie et al. (US 2002/0085719 A1)

Regarding Claim 12, Bergman in view of Das does not teach, the method of claim 1, further comprising: (d) increasing a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to (a).
Crosbie teaches, The method of claim 1, further comprising: (d) increasing a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to (a).([0013]- The controller can then look up another (or second) master With stronger reception of the mobile transmission and force a hand-off of the slave (i.e., transfer of the connection for the mobile device from the previous AP to the new AP).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman in view of Das, the method of claim 1, further comprising: (d) increasing a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to (a) as taught by Crosbie to select use identifier to securely connect.

Regarding Claim 20, Bergman in view of Das does not teach, the climate control system of claim 14, wherein the instructions, when executed by the processor, cause the processor to increase a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to the establishment of the connection between the portable device and the system hub.
Crosbie teaches, the climate control system of claim 14, wherein the instructions, when executed by the processor, cause the processor to increase a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to the establishment of the connection between the portable device and the system hub.([0013]- The controller can then look up another (or second) master with stronger reception of the mobile transmission and force a hand-off of the slave (i.e., transfer of the connection for the mobile device from the previous AP to the new AP).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bergman in view of Das, the climate control system of claim 14, wherein the instructions, when executed by the processor, cause the processor to increase a power level of a radio frequency (RF) signal broadcasted by at least one of the first component and the second component in response to the establishment of the connection between the portable device and the system hub as taught by Crosbie to select use identifier to securely connect.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478